DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 10 recites that the bypass switch (shown in figure 10 as item 91) is “configured to turn on when the battery and the first device is connected by the MOSFETs” (shown as items 92-93).  The figure does not show how a connection between the battery and device causes the bypass switch to turn on.
Figure 10 shows that the photocouplers (within 94-95) of the bypass switch would be forward biased as a function of the battery voltage (at “input terminal”).  As the battery voltage is greater than the breakdown voltage of the two diodes (presumably 1.4v in total), the bypass switch would turn on.  In fact, only the first photo diode (94) needs to turn on, as the second one would itself be bypassed by the body diode of the MOSFET (within 95).  Regardless of the exact flow of current through the bypass line, the battery voltage that biases the bypass photodiodes exists independently of any connection to the device (13).  Thus, the figure does not show the conditional “when” statement of claim 10.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The present title is too broad.  Claim 1 is not just a “control device” but a specific device that only lets a battery discharge to a load when its voltage is high enough.  The “cart-type commodity registration apparatus” isn’t really the main focus of the claims. It’s recited as the intended use for where the electronics are housed.  The claims are directed to a wireless power system that controls when the battery is allowed to discharge.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (US 2008/0079396).
With respect to claim 1, Yamazaki discloses a control device for a wireless power supply system (fig 1 and 7A-B; par 48-71), comprising: 
a battery (105) configured to supply power to a first device (107); 
a power reception coil (101; par 49); 
a power reception circuit (102, 103; par 50-51) connected to the power reception coil and configured to adjust a voltage generated by the power reception coil to charge the battery; and 
a switch circuit (106; shown in more detail in figures 7A-B) connected between the battery and the first device and configured to detect the adjusted voltage applied to the battery, wherein 
the switch circuit is further configured to, when the adjusted voltage is not detected, electrically connect the battery and the first device, and when the adjusted voltage is detected, electrically disconnect the battery and the first device (par 54).  
With respect to claim 2, Yamazaki discloses the switch circuit is further configured to electrically connect the battery and the first device at a predetermined .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Bourilkov (US 2017/0131365).  Below is an alternative rejection for claim 2. 
Yamazaki is interpreted as disclosing an inherent time delay between the comparator and switch, but Yamazaki does not disclose an RC circuit or any type of intentional delay.  Bourilkov (fig 3-4; par 24-31) discloses that it is known to use an RC circuit with a comparator to measure battery voltage.  The time delay of the RC circuit is a function of the capacitance (as is known in the art) and is shown in figure 4. 
Yamazaki and Bourilkov are analogous because they are from the same field of endeavor, namely battery voltage comparators.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Yamazaki’s battery voltage circuit to include an RC delay circuit.  The motivation for doing so would have been the application of a known technique to a known device ready for improvement to yield predictable results.  MPEP §2143(D).  
Claims 11-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of the Applicants’ Admitted Prior Art (“APA”; specification pages 1-2).  Alternatively, claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Yamazaki.
Yamazaki discloses the control device, as discussed above in the art rejection of claim 1.  Yamazaki does not expressly disclose the control device is located within a cart-type commodity registration apparatus.  APA discloses that it is known that cart-type commodity registration apparatuses include wireless power transfer systems (pages 1-2).  Thus, when combined, the Yamazaki receiver (with its battery voltage dependent load switch) would be placed inside a commodity registration device.
Yamazaki and APA are analogous because they are from the same field of endeavor, namely wireless power systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to place the Yamazaki control device in a cart, as taught by APA.  The motivation for doing so would have been the application of a known technique to a known device ready for improvement to yield predictable results.  Id.
Alternatively, APA discloses a wireless power receiver within a shopping cart that includes a rechargeable battery, but does not expressly disclose a switch circuit as recited in claim 11.  Yamazaki discloses that it is known to configure a wireless power receiver with a control device that includes a switch circuit to selectively connect a battery to a load dependent on the battery voltage, as discussed above in the art rejection of claim 1.  APA and Yamazaki are analogous because they are from the same field of endeavor, namely wireless power systems.  At the time of the earliest Id.
The combination discloses the limitations of claim 12, as discussed above in the §102 art rejection of claim 2.
With respect to claim 19, APA discloses the power reception coil is part of the cart, but does not expressly disclose which part.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the combination to place the power receiving coil so that it is attached to a lower portion of a frame of the cart-type commodity registration apparatus.   The motivation for doing so would have been any of the following:
A.	Aesthetics.  By placing it on the lower portion of the frame, the coil is out of view and does not interfere with placing items in the cart.
B.	Functionality.  If the transmitter coil is at a low position, the skilled artisan would have understood the need to place the receiver coil at a similar height. 
C.	The “obvious to try” rationale.  There are only so many parts to a shopping cart. The skilled artisan would have been motivated to select the lower portion of the frame.  MPEP §2143(E).
Claims 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of APA and Bourilkov.  Alternatively, claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Yamazaki and Bourilkov.
As discussed above in the art rejection of claims 2-3, Yamazaki and Bourilkov combine to teach the connection delay (claim 12) and the RC circuit (claim 13).  The references are analogous as discussed above. 
Claims 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of APA and McNeally (US 2019/0207427).  Alternatively, claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Yamazaki and McNeally
With respect to claim 19, McNeally discloses a wirelessly powered shopping cart with its power reception coil attached to a lower portion of the cart frame (fig 4A-B, item 420; par 40).
The combination (in any order) and McNeally are analogous because they are from the same field of endeavor, namely wirelessly powered shopping carts.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the combination to have its power reception coil on the bottom of the cart, as taught by McNeally.  The motivation for doing so would have been to place it closer to the transmitter coil for optimal power transfer efficiency.
With respect to claim 20, the combination (in any order) discloses the wireless power supply system, as discussed above in the art rejections of claims 1, 11 and 19.  Additionally, McNeally discloses a power supply device installed on a floor surface and .
Allowable Subject Matter
Claims 4-10 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4 and 14, the prior art does not teach or suggest the control device of claims 1/11, wherein the switch circuit includes a photocoupler having a diode with an anode terminal connected to an input terminal of the battery.  
While photocouplers as switching circuits are generally known and the prior art teaches using photocouplers to control battery charging/discharging, the prior art does not teach or suggest a photocoupler that operates with a battery according to the logic rules of claims 1 and 11.  
Claims 5-8 and 15-18 are similarly allowed as they depend from claims 4 and 14, respectively.
Regarding claim 9, the prior art does not teach or suggest the switch circuit includes at least two photo MOSFETs connected in series such that each of body diodes of the MOSFETs are in a different direction.  As discussed above, the named components are generally known, but the prior art does not teach or suggest this configuration of photo MOSFETs operates according to the logic rules of claim 1.  
Claim 10 is similarly allowable as it depends from claim 9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836